Title: From Alexander Hamilton to Philip Landais, 19 November 1799
From: Hamilton, Alexander
To: Landais, Philip de


          
            Sir,
            NY. Nr. 19. 99.
          
          I have received your letter of the fourteenth instant, and shall should be happy in promoting to promote your interests whenever an opportunity  shall come offer  of doing it in consistency with general rules wishes if I could perceive a mode of doing it without impropriety. I do not know at present of any opportunity of the kind that is likely to occur. But general rules can with difficulty be made to yield to personal considerations. I shall not be unmindful of those you urge, if any proper occasion shall occur—
          W—
          Lt. Landais—
        